Morphy, J.
The petitioners seek to recover back from the defendant the sum of $440, which they allege that they have paid to him through error. They aver that, in the year 1838, being the contractors for the United States mail route, no. 4107, and being unprepared to commence carrying the mail under said contract on the 1st of January, 1838, the said Wm. P. Allen, the former contractor on said route, was authorised by Guy H. Bell, Esq., post master at Opelousas, to continue to carry the mail on said route until they could begin under their contract; that the said Allen carried the mail from the 1st of January, 1838, to the 3d of February following, for which he was entitled to receive, and did receive from the United States government, thrbugh the hands of said Bell, the said sum of $440; that the said Allen, pretending not to have been paid, did then demand and receive from the petitioners, a like sum of $440, for which he gave them his receipt, assuring them that if they paid him for said services they would of course receive from the United States government the whole amount of money due on their contract from the 1st January, 1838. That they were led into error by the said Allen, and paid him under the belief that he had not been paid for his services, &c. The, defendant pleaded the general issue, and denied having signed the receipt mentioned by the petitioners, averring that, if he signed it at the time, it was to enable them as mail contractors, to draw the money from the government ; that the plaintiffs have so drawn the money from the government, have used it, and have never paid it over to the defendant, who, for his services in transporting the mail, has been paid neither by the plaintiffs, nor by Guy H. Bell, The plaintiffs had a judgment below, from which the defendant appealed.
*503On the trial of the ease, the signature of the defendant to the receipt mentioned in the' plaintiffs’ petition, was admitted. This tardy admission should perhaps not prevent the application of the penalty, which the law inflicts on suitors who plead falsely as to the execution of the instrument on which they are sued; but be that as it may, the facts set forth in the petition are fully made out. From the whole evidence taken together, we are satisfied that Guy H. Bell, the post master at Opelousas, paid to the defendant for carrying the mail from the 1st of January, 1838, to the 3d of February following, a sum of $440, for which he had credit from the government, and that this amount was retained by the post office department in the settlement made with the plaintiffs under their contract, on the ground that it had been paid to the defendant by Guy H. Bell, who, had a right to engage his services until they came forward to execute their contract. This sum having been clearly paid by the plaintiffs through error, they have a right to recover it back. Civil Code, arts. 2129, 2280. 4 Robinson, 137.

Judgment affirmed.